Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Re Claim 1, claim 1 line 8 recites “WTRU-ID”.  The examiner believes the limitation is the same as “WTRU identity” in claims 5 and 6.  The examiner suggests the limitation in claim 1 should be “WTRU identity (WTRU-ID)” when it is first introduced.  
Re Claim 6, claim 6 line 1 recites “C-RNTI”, the examiner suggests the limitation should be “Cell Radio Network Temporary Identifier (C-RNTI)” when it is first introduced.  
Re Claim 9, claim 9 line 2 recites “PUSCH” and “PDSCH”, the examiner suggests the limitation should be “Physical Uplink Shared Channel (PUSCH)” and “Physical Downlink Shared Channel (PDSCH)” when it is first introduced.  
Re Claim 10, claim 10 line 8 recites “WTRU-ID”.  The examiner believes the limitation is the same as “WTRU identity” in claims 14 and 15.  The examiner suggests the limitation in claim 10 should be “WTRU identity (WTRU-ID)” when it is first introduced.  
Re Claim 15, claim 15 line 1 recites “C-RNTI”, the examiner suggests the limitation should be “Cell Radio Network Temporary Identifier (C-RNTI)” when it is first introduced.  
Re Claim 18, claim 18 line 2 recites “PUSCH” and “PDSCH”, the examiner suggests the limitation should be “Physical Uplink Shared Channel (PUSCH)” and “Physical Downlink Shared Channel (PDSCH)” when it is first introduced.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0186311 A1) (Xu herein after) in view of Park et al. (US 2018/0270713 A1) (Park herein after).

Re Claims 1 and 10, Xu discloses a method performed by a wireless transmit/receive unit (WTRU) and an apparatus a wireless transmit/receive unit (WTRU), the WTRU comprising: a transceiver operatively connected to a processor (terminal device, [0076], processor, [0266]), the transceiver and processor configured to: 

determining a maximum RB offset value based on the PT-RS density (maximum value of the offset determined by minimum frequency domain density that configured by current scheduled bandwidth, [0159]); 
determining a RB offset value for the WTRU based on a WTRU identity (WTRU-ID) modulo the maximum RB offset value (frequency domain offset maybe a remainder between an offset and the frequency domain density corresponding to the RB index interval, [0159]); and 
transmitting or receiving a signal with PT-RS using the RB offset value (sending the OFDM symbol wo which the PTRS is mapped, [0095]).
Xu discloses the claimed invention except explicitly teaches receiving control information indicating a number of scheduled resource blocks (RBs).  However, Xu discloses OFDM symbols used for mapping the PTRS are all symbols of a PDSCH or a PUSCH, scheduled bandwidth is indicated to the terminal device by using the DCI ([0081]-[0082], [0110]-[0111], [0156]).  Park further discloses a wireless communication system comprising receiving control information indicating a number of scheduled resource blocks (RBs) (gNB may dynamically allocate resources to a wireless device via a Cell-Radio Network Temporary Identifier (C-RNTI) on one or more PDCCHs, [0103]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Xu, by making use of the technique taught by Park, in order to improve the transmit signal quailty.
Both references are within the same field of digital signal processing, and in particular of OFDM wireless communication, the modification does not change a fundamental operating principle of Xu, nor does Xu teach away from the modification (Xu merely discloses a preferred embodiment). The 

Re Claims 2 and 11, the combined teachings disclose the method of claim 1 and the apparatus of claim 10, Xu discloses wherein the PT-RS density has a value of 2 or 4 (Table 6, [0127]-[0130]).

Re Claims 3 and 12, the combined teachings disclose the method of claim 1 and the apparatus of claim 10, Xu discloses wherein the number of scheduled RBs modulo the PT-RS density is zero (mod(7, 1)=0, [0160]).

Re Claims 4 and 13, the combined teachings disclose the method of claim 1 and the apparatus of claim 10, Xu discloses wherein the maximum RB offset value is based on both the number of scheduled resource blocks and the PT-RS density on a condition that the number of scheduled resource blocks modulo the PT-RS density is not zero (mod(7,8)=7, [0159]-[0163]).

Re Claims 5 and 14, the combined teachings disclose the method of claim 1 and the apparatus of claim 10, Park discloses wherein the control information is associated with the WTRU-ID (gNB may dynamically allocate resources to a wireless device via a Cell-Radio Network Temporary Identifier (C-RNTI) on one or more PDCCHs, [0103]).



Re Claims 7 and 16, the combined teachings disclose the method of claim 1 and the apparatus of claim 10, Xu discloses wherein the RB offset value comprises a set of numbers starting with zero ([0160]-[0163]).

Re Claims 8 and 17, the combined teachings disclose the method of claim 1 and the apparatus of claim 10, Xu discloses wherein the PT-RS density is a number of RBs in a RB index after which a PT-RS may repeat (RB index to different frequency domain densities, [0133]-[0155]).

Re Claims 9 and 18, the combined teachings disclose the method of claim 1 and the apparatus of claim 10, Xu discloses wherein a signal with PT-RS is transmitted in a scheduled PUSCH or received in a scheduled PDSCH (PTRS distributed on a physical channel scheduled for a user, [0099]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631